


109 HR 6087 IH: Lake Barkley Water Level

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6087
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure the safety of residents and visitors to Lake
		  Barkley, Kentucky, and to improve recreation, navigation, and the economic
		  vitality of the lake’s region, the Chief of Engineers of the Army Corps of
		  Engineers shall establish a pilot program to maintain the pool elevation of
		  such lake at 359 feet until after the first Monday in
		  September.
	
	
		1.Short title
			This Act may be
			 cited as the Lake Barkley Water Level
			 Improvement Act.
			2.Safety for lake
			 barkley, Kentucky
			(a)Pilot
			 programBeginning on July 1,
			 2007, the Chief of Engineers of the Army Corps of Engineers shall establish and
			 conduct a pilot program that, under normal weather conditions, extends the
			 summer pool elevation of 359 feet on Lake Barkley, Kentucky, from the current
			 draw down date of July 1 until after the first Monday in September.
			(b)Pilot program
			 durationThe pilot program shall terminate on the first Monday in
			 September 2 years after the pilot program begins.
			(c)Evaluation and
			 recommendationsNot later
			 than 60 days after the pilot program terminates, the Chief of Engineers of the
			 Army Corps of Engineers shall evaluate the effectiveness of extending the pool
			 elevation on Lake Barkley under subsection (a) and report to the appropriate
			 committees of Congress their findings, including any recommendations, regarding
			 the extension of such lake elevation .
			
